Citation Nr: 9933677	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for adjustment disorder 
with mixed emotional features.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.  He then served in the Reserves until 1979, 
when he transferred to the National Guard.  He was ordered to 
active duty from November 1990 to May 1991 in support of 
operation Desert Shield/Desert Storm.  He served in southwest 
Asia from late December 1990 to mid-March 1991.  He was 
honorably discharged from the National Guard in February 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1997, the Board issued a 
decision regarding several issues including service 
connection for adjustment disorder with mixed emotional 
features.

An appeal to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court), followed.  In 1997, the parties filed 
a joint motion for remand of the case to the Board.  In 
November 1997, the Court granted the motion and issued an 
order vacating, inter alia, that part of the Board's January 
1997 decision that denied service connection for adjustment 
disorder with mixed emotional features.  The case was 
remanded for action in accord with the joint motion.

A December 1998 Board decision decided several issues that 
were on appeal and remanded the issue of service connection 
for an adjustment disorder with mixed emotional features.  
This issue will now be reviewed by the Board.


FINDING OF FACT

The veteran does not have an adjustment disorder.



CONCLUSION OF LAW

An adjustment disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  In the Joint 
Motion granted by the Court, it was noted that an October 
1991 VA psychological evaluation pointed out that the 
veteran's deployment to the Middle East might have 
contributed to some adjustment difficulties, and that this 
statement, despite its cautious language, may make the claim 
well grounded.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

The October 1991 VA psychological evaluation contains a 
diagnostic impression that the test and interview results 
were most consistent with an adjustment disorder with mixed 
emotional features (depression, somatization).  This fulfills 
the first element of Caluza.  The comment cited in the Joint 
Motion is as follows: 

[T]o [the veteran's] credit, he appears 
to have some insight into the fact that 
the many changes brought on by his recent 
deployment to the middle east may be 
contributing to some adjustment 
difficulties.

This statement is unclear as to what "changes" might have 
been contributing to the veteran's adjustment difficulties 
and whether the "changes" occurred during or after his 
service.  The deployment, itself, would not be evidence of 
incurrence or aggravation of a disease or injury in service.  
If, however, the Board assumes that the clinical psychologist 
was referring to "changes" that occurred during the 
veteran's active military service, this might satisfy the 
second element of Caluza, if such "changes" were considered 
a disease or, more likely, an injury that had occurred during 
active military service.  Once it is assumed that the 
"changes" referred to in this report are the incurrence of 
a disease or injury during service, then the statement would 
also be evidence for the third element of Caluza -- a nexus, 
or link, between the in-service disease or injury and the 
current disability -- despite the cautious "may" language 
and the choice of the verb "to contribute".  That is, it 
would be evidence that the "changes" (i.e., in-service 
disease or injury) contributed (i.e., had a share in any act 
or effect, see Webster's Third International Dictionary 
unabridged (1986) at 496) to the "adjustment difficulties" 
(i.e., current disability diagnosed as an adjustment disorder 
with mixed emotional features).  Cf. Allen v. Brown, 7 Vet. 
App. 439 (1995) (In interpreting 38 C.F.R. § 3.310(a), the 
Court held that any additional disability, that is, 
impairment of earning capacity, resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated).  Making all these assumptions, the Board finds 
that the veteran's claim is plausible and, thus, that it is 
well grounded.  Further, all relevant facts have been 
properly developed and there is sufficient evidence upon 
which to fairly resolve the issue in the instant case.  
Therefore, additional development of the record is 
unnecessary.  

A review of the veteran's service medical record does not 
reflect that he received psychiatric treatment during 
service, and the veteran has not reported that he did receive 
such treatment.  As discussed above, the post service medical 
record shows that he sought treatment at a VA medical center 
in October 1991 for complaints of increased fatigue, 
irritability, difficulty concentrating and sleep impairment.  
These symptoms reportedly began on his return from duty in 
the Middle East.  The veteran underwent psychological 
studies.  The clinical interview and diagnostic tests were 
consistent with an adjustment disorder with mixed emotional 
features (depression, somatization).  Since that time, the 
veteran has been receiving ongoing VA treatment for 
posttraumatic stress disorder (PTSD). 

In June 1998, the Board requested an opinion from a medical 
specialist in psychiatry regarding the existence of a current 
diagnosis of adjustment disorder.  The specialist was also 
asked if there was a current diagnosis of an adjustment 
disorder, and if so, whether it was etiologically related 
either to military service or to PTSD.    

In a July 1998 response, the psychiatrist pointed out that he 
used the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) as a reference, and noted that DSM IV, in defining 
adjustment disorder, specifies that it involves a "six-month 
time limited period".  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 273 (4d ed. 1994).  The psychiatrist reported: 

Review of the C-file reveals current 
service connection for posttraumatic 
stress disorder.  The clinical material 
presented in the record is consistent 
with a diagnosis of posttraumatic stress 
disorder, related to Persian Gulf events 
in the time frame of late 1990-early 
1991.

You will note that the discussion of 
adjustment disorders involves a six-month 
time limited period in relationship to a 
"stressor."  [The veteran's] described 
complaints have now persisted for over 
seven years.  

The simplest way of conceptualizing the 
described clinical complaints is to view 
them as aspects of one diagnosis: 
posttraumatic stress disorder-chronic.  I 
do not believe that the concept of an 
"adjustment disorder" applies.

In short, the psychiatrist concludes that the veteran does 
not have an adjustment disorder, as initially thought by the 
clinical psychologist in 1991.  Rather, the psychiatrist 
concludes that what the veteran has is PTSD.  This has been 
service connected, and has been rated as 30 percent disabling 
from May 1991.  

This opinion is supported by the evidence of record, which 
shows that, while the veteran's initial diagnosis was of an 
adjustment disorder in October 1991, this diagnosis was 
superceded by the diagnosis of PTSD. The Board places great 
weight on the report of the medical specialist, due to the 
thorough review of the appellant's medical history, his 
discussion of the veteran's symptoms, and his expertise.  See 
Willis v. Derwinski, 1 Vet.App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet.App. 140, 146 (1993).  In light of a review of 
the evidence the Boards finds that the preponderance of the 
evidence is against the claim for service connection for 
adjustment disorder with mixed emotional features.


ORDER

Service connection for adjustment disorder with mixed 
emotional features is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

